Exhibit 99.1 FOR:AMPAL-AMERICAN ISRAEL CORPORATION CONTACT: Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR:KM - Investor Relations CONTACT:Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il FOR:PM-PR Media consultants CONTACT:Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports Second Quarter 2012 Financial Results TEL AVIV, Israel, August 6, 2012 – Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, chemical and related fields, today announced financial results for the second quarter ended June 30, 2012. For the quarter ended June 30, 2012, Ampal recorded revenues of $140.0 million, compared to revenues of $142.7 million for the corresponding period in 2011. Net loss for the quarter was ($3.2) million, or ($1.16) per basic and diluted share, compared to a net loss of $(39.3) million, or ($14.02) per basic and diluted share, for the corresponding period in 2011 (the number of Ampal's shares was retroactively adjusted to reflect a reverse stock split (effective at 5:00 pm on July 20, 2012) in accordance with Ampal's announcement dated July 16, 2012). The net loss of ($3.2) million for the quarter ended June 30, 2012 includes the favorable impact of approximately $4.7 million due to a translation gain resulting from the appreciation of the U.S. Dollar against the New Israeli Shekel and an increase of the Israeli Consumer Price Index and accounting losses totaling approximately $1.0 million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a loss of approximately ($6.9) million for the quarter. As of June 30, 2012, the Company had cash, cash equivalents, other financial investments and deposits of $74.0 million. Ampal ended the quarter with total assets of $542.3 million and a capital deficiency of ($140.8) million, as compared to total assets of $846.6 million and shareholders’ equity of $78.0 million at December 31, 2011. Gadot Chemical Tankers and Terminals Ltd.’s (“Gadot”) results for the quarter ended June 30, 2012 were as follows: · Revenues for the quarter ended June 30, 2012 decreased by 11% to $123.9 million from $139.6 million compared to the same period in 2011. · Adjusted EBITDA decreased to $8 million from $9 million. COMPANY'S PRESENTATION The Company’s investment presentation will be available via the Internet at the Company’s website at http://www.ampal.com. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Three Months Ended June 30, (Unaudited) Revenues Net (loss) gain ) ) Basic EPS (loss) gain per Class A share ) ) June 30, December 31, Total Assets Ampal's Shareholders' Equity (capital deficiency) ) RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Three Months Ended June 30, 2012 (Unaudited) Three Months Ended June 30, 2011 (Unaudited) Revenues Expenses Profit 14 16 Marketing, sales, general, administrative and other expenses ) ) Depreciation and amortization 4 4 EBITDA 8 8 Non-recurring and stock compensation expenses * 1 Adjusted EBITDA 8 9 * Less than 1. Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. RECONCILIATION OF TRANSLATION AND INTEREST EXPENSES TO TRANSLATION LOSS (U.S. Dollars in millions) Three months ended June 30, 2012 (Unaudited) Translation and interest expenses $
